In an action to recover on checks, the appeals are (1) from a resettled order denying appellants’ motion to dismiss the complaint for lack of prosecution, (2) from an order denying their motion for judgment on the pleadings dismissing the complaint (Rules Civ. Prae., rule 112) and granting respondent’s cross motion to strike out the first and third defenses pleaded in appellants’ answer (Rules Civ. Prae., rule 109, subd. 6), and (3) from an order denying appellants’ motion for leave to amend their answer. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.